DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant’s remarks have overcome the USC 112(b) rejection regarding object/image side.
	Applicant’s remarks regarding the gate portion are not persuasive.  Specifically, while examiner understands what constitutes a “gate” as Applicant remarks, specifically a portion formed during injection-molding, the structure which constitutes a “gate portion” is unclear.  The “gate” is technically the opening in the mold itself1. 	Applicant’s lens does not recited the mold, and thus the gate portion is unclear relative to the term as discussed by Applicant.  Furthermore, the term “gate portion” does not define any well-known understood structure which is what needs to be measured against the prior art and needs to be understood by those of ordinary skill in the art as to the metes and bounds of the claim (MPEP 2173 - The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent). Specifically, those of ordinary skill in the art do not understand the metes and bounds of what structure (emphasis added) constitutes a “gate portion”.
	While Applicant remarks that Yang shows this term, this further illustrates Examiner’s point.  Yang shows the leftover material (G) from the injection molding gate (Yang Fig. 2), however, for the lens itself, this material has been removed to which Yang defines the new structure as being a “D-cut” portion.
	Unlike Applicant’s claim which recites a “gate portion” however Applicant’s lens does not have the material leftover from the gate of the injection molding process.  Applicant’s lens has what appears to be the cut portion (231) which would technically be the absence of the actual gate portion of material leftover from the injection molding process.
	In other words, Examiner will interpret “gate portion” as previously discussed in the Office Action mailed September 14, 2021 as being any portion of the side surface since the leftover gate material can take any possible shape and be located at any portion of the side surface consistent with injection molding and can be removed to take any shape of the side surface.

Applicant’s arguments with respect to claim 1 as they pertain to Yang have been considered but do not appear to overcome the art of Yang as discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim recites “comprises a gate portion”, which is unclear as to what Applicant intends as “gate portion”.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “gate portion” in claim 1 is used by the claim to mean “flat portion” (perhaps? - i.e. element 231) while the accepted meaning is “opening”/”barrier.” The term is indefinite because the specification does not clearly redefine the term.  
	As discussed above, while leftover material from the gate of the injection molding process can be understood to be a “gate portion” such material/structure is not a part of Applicant’s lens and appears to have been removed to create a flat portion (231).  The metes and bound are unclear because “gate portion” provides no clear boundary to 
	As to claim 1, the claim recites “the orthographic projection of the bearing portion is away from the gate portion and the distal end portion” which is a relative/subjective term of degree. The term “away from” is a relative/subjective term which renders the claim indefinite (MPEP 2173.05(b)). The term “away from” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Specifically, the specification merely reiterates the term and provides no guidance on what constitutes “away from”.  Is there some objective way to determine what is away versus what is close?  How far is “away”?  The subjective opinion of a practitioner of the invention can look at Figure 1 (the orthographic projection) and state bearings 24 are close to (not away from) gate portion (231) and distal end (232) since such feature appears entirely based on the opinion of the practitioner.  Additionally, the full extent of the “distal end portion” is not defined by the claim or Applicant’s specification, and as such, it would appear distal end portion (232) and bearings (24) are in fact not “away from” each other, as would be intended by Applicant.
	Examiner will interpret such feature to mean the bearing portion is not in directed contact with the gate portion or distal end portion.
	Claims 2-7 are rejected as dependent upon claim 1.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Yang et al. (US 2019/0179103 - Yang; of record).
	As to claim 1 (as understood), Yang teaches an camera optical lens (Yang Figs. 6-9), comprising an optical portion (Yang Figs. 6-9 - 110), a peripheral portion surrounding the optical portion (Yang Fig. 6 - 150; Fig. 8 - 150, 143, 141, 142, 120, 130; Fig. 9 - 130), a bearing portion (Yang Figs. 7-9 - 132), wherein the peripheral portion comprises an object side surface facing an object side (Yang Fig. 8 - 130), an image side surface facing an image side (Yang Fig. 9 - 130), and a side surface around an optical axis connecting the object side surface with the image side surface (Yang Fig. 8 - 150, 120, 141, 142, 143; Fig. 9 - 120, 143, 130, 142), the side surface comprises a gate portion (Yang Fig. 8 - 143, 150 or 141/142) and a distal end portion facing right towards the gate portion in a radial direction of the optical lens (Yang Fig. 8 - for gate portion = 143, then distal end portion = 150 (in Fig. 8); for gate portion = 141/142, then distal end portion = 142/141), the bearing portion extends from the image side surface towards the image side (Yang Fig. 9 - bearing portion(s) (132) extend away/down from image side surface (130)) on a plane perpendicular to the optical axis (Yang Fig. 8 - 110; Fig. 9 - 110 - implicit optical axis vertical through lens (110)), an orthographic projection of the bearing portion is located between an orthographic projection of the gate portion and an orthographic projection of the distal end portion (Yang Fig. 9 - bearing portion(s) (132) are between 143/150 and/or 141/142), and the orthographic for gate portion = 143 and distal end portion = 150, bearings (132) are away from the edges of (143) and (150) as spaced by (130); see below; for gate portion = 141/142 and distal end portion = 142/141, bearing (132) are away from (141/142) by planarized surface (170)).

    PNG
    media_image1.png
    338
    900
    media_image1.png
    Greyscale

	As to claim 2, Yang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Yang further teaches the bearing portion comprises an end surface facing away from the image side surface (Yang Fig. 9 - surfaces at (132); see annotated figure below), and a side wall extending from the end surface to the image surface (Yang Fig. 9 - surface connecting (132) and (130) and surface (132a, 132b, 170); see annotated figure below), the side wall comprises a first surface close to the optical axis (Yang Fig. 9 - inner wall surface connecting (132) and (130); see annotated figure below), a second surface opposite the first surface (Yang Fig. 9 - outer wall surface connecting (132) and (130); see annotated figure below), and a third surface connecting the first surface with the second surface (Yang Fig. 9 - 180, 190).

    PNG
    media_image2.png
    493
    703
    media_image2.png
    Greyscale


	As to claim 3, Yang teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Yang further teaches each of the first and second surfaces is an arc surface around the optical axis (Yang Fig. 9 - inner/outer surfaces of (132); see annotated figure above).
	As to claim 4, Yang teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Yang further teaches the third surface is an arc surface (Yang Fig. 9 - 180).
	As to claim 5, Yang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Yang further teaches a plurality of bearing portions is upper and lower (132)), and the plurality of bearing portions is equally spaced around the optical axis (Yang Fig. 9 - upper and lower (132)).
	As to claim 6, Yang teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Yang further teaches the plurality of bearing portions has identical sizes and shapes (Yang Fig. 9 - upper and lower (132)).
	As to claim 7, Yang teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Yang further teaches two bearing portions are provided (Yang Fig. 9 - upper and lower (132)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 30, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 http://www.aimprocessing.com/blog/plastic-injection-molding-gate-basics